Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00734-CV

                        Florentino GARZA d/b/a Tino’s Auto Mart,
                                      Appellant

                                        v.
                                    Ford Motor
                              FORD MOTOR COMPANY,
                                     Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-02-50838-CV
                      Honorable Richard C. Terrell, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover its costs of appeal from appellant.

      SIGNED November 6, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice